-
AO 2458 (CASO Rev. 1/1 9) Judgment in a Criminal Case


                                            U NITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                              J UDGMENT IN A CRIMINAL CASE
                                       V.                              (For Offenses Committed On or After November I, 1987)
                          STEVE GOMEZ (I)
                                                                          Case Number:       3:20-CR-03176-DMS

                                                                       Jose G Badillo
                                                                       Defendant's Auomey
    USM Number                         60944-298
    • -
    T HE DEFENDANT:
    ~    pleaded guilty to count(s)          One of the Information

    D    was found guilty on count(s)
         after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


    Title and Section / ature of Offense                                                                                  Count
    18:75 1(a),4082(a) - Escape From Federal Custody                                                                          1




        The defendant is sentenced as provided in pages 2 through           2   of this judgment.
                                                                         ------
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D    The defendant has been found not gu ilty on count(s)

    0    Count(s)                                                 is          dismissed on the motion of the United States.

    ~     Assessment : $ I00.00-Waived


    •     JVTA Assessment*:$

          *Justice for Victims of Trafficking Act of20 15, Pub. L. No. 114-22.
    ~     No fine                      D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mail ing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant' s economic circumstances.

                                                                        June 30 202 1
                                                                        Date of Imposition of Sentence



                                                                        HO .                . SABRAW
                                                                        UNITED STA TES DISTRICT JUDGE
AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case

DEFE DANT:                STEVE GOMEZ (1)                                                          Judgment- Page 2 of 2
CASE UMBER:               3:20-CR-031 76-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       • at     ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ __ _ __ __ _ _ _ to _ _ _ _ __ _ _ __ _ _ _ _ __


 at
      ------------ ,                        with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:20-CR-03176-DMS
